         Case 1:19-cv-00308-TCW Document 97 Filed 05/16/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                BID PROTEST
___________________________________
                                    )
FMS INVESTMENT CORP., et al.,       )
                                    )
            Plaintiffs,             )
                                    )   No. 19-308C
     v.                             )   (Consolidated)
                                    )
UNITED STATES,                      )   (Judge Thomas C. Wheeler)
                                    )
            Defendant.              )
                                    )
___________________________________ )

    DEFENDANT’S UNOPPOSED MOTION TO MODIFY THE SCHEDULING ORDER

       Defendant, the United States, respectfully requests an order to modify the May 1, 2019

Scheduling Order. ECF No. 93. Counsel for defendant has discussed this request with counsel

for plaintiffs, all of whom have indicated that they do not oppose this motion.

       On April 1, 2019, after undersigned counsel for the United States filed the administrative

record, the Higher Education Loan Authority of the State of Missouri (MOHELA) and Granite

State Management and Resources (Granite State) filed a related protest in this Court

(Case No. 19-478), raising unique bid protest challenges. Following consultation with counsel

for MOHELA and Granite State, the United States intends to seek leave to amend the

administrative record to include additional documents that are responsive to MOHELA and

Granite State’s allegations in this protest. To afford all plaintiffs an opportunity to review the

additional documents and to make use of these documents when preparing their briefs, the

United States respectfully requests an order to modify the existing scheduling order as follows:
        Case 1:19-cv-00308-TCW Document 97 Filed 05/16/19 Page 2 of 2



Defendant to file additional administrative            May 16, 2019
record documents
Plaintiffs’ respective Motions for Judgment            June 3, 2019
on the Administrative Record (“MJAR”)
Defendant’s Response and Cross-MJAR                    June 17, 2019

Plaintiffs’ respective Replies and Responses           July 1, 2019
to Defendant’s Cross-MJAR
Defendant’s Reply                                      July 10, 2019




                                                   Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General


                                                   ROBERT E. KIRSCHMAN, JR.
                                                   Director
OF COUNSEL:

TRACEY SASSER                                      s/ Patricia M. McCarthy
Assistant General Counsel                          PATRICIA M. McCARTHY
United States Department of Education              Assistant Director
Division of Business and Administrative Law

                                                   s/ Alexis J. Echols
JANA MOSES                                         ALEXIS J. ECHOLS
DAVID R. PEHLKE                                    Trial Attorney
Trial Attorneys                                    United States Department of Justice
United States Department of Justice                Civil Division
Civil Division                                     Commercial Litigation Branch
Commercial Litigation Branch                       P.O. Box 480
                                                   Ben Franklin Station
                                                   Washington, DC 20044
                                                   Telephone: (202) 616-0463
                                                   Facsimile: (202) 307-2503
                                                   E-mail: alexis.j.echols@usdoj.gov

May 16, 2019                                       Attorneys for Defendant




                                               2
